Third District Court of Appeal
                               State of Florida

                           Opinion filed June 15, 2016.
         Not final until disposition of timely filed motion for rehearing.

                               ________________

                               No. 3D16-1096
                         Lower Tribunal No. 09-38702
                             ________________


                                Jerome Gray,
                                    Appellant,

                                        vs.

                            The State of Florida,
                                    Appellee.



      An Appeal under Florida Rule of Appellate Procedure 9.141(b)(2) from the
Circuit Court for Miami-Dade County, Spencer Eig, Judge.

      Jerome Gray, in proper person.

      Pamela Jo Bondi, Attorney General, for appellee.


Before ROTHENBERG, EMAS and FERNANDEZ, JJ.


      PER CURIAM.
      This is an appeal of an order summarily denying a motion under Florida

Rule of Criminal Procedure 3.850. On appeal from a summary denial, this Court

must reverse unless the post-conviction record shows conclusively that the

appellant is entitled to no relief. See Fla. R. App. P. 9.141(b)(2)(D).

      Because the record now before us fails to make the required showing, we

reverse the order and remand for further proceedings. If the trial court again enters

an order summarily denying the post-conviction motion, the court shall attach

record excerpts conclusively showing that the appellant is not entitled to any relief.

      Reversed and remanded for further proceedings.




                                           2